Exhibit 10.5.1

 

 

2011 Senior Management Incentive Bonus Plan

 

 

Participants:

Marc D. Grodman, MD, CEO

 

Howard Dubinett, COO

 

Charles T. Todd, Sr. VP Marketing & Sales

 

Amar Kamath, VP Marketing

 

Gary Reeves, VP, Women’s Health

 

Warren Erdmann, SVP Operations

 

Nick Cetani, VP Laboratory Director

 

Ron Rayot, VP

 

Chris Smith, VP

 

Sam Singer, SVP and CFO

 

Sally Howlett, VP Billing

 

Nick Papazicos, SVP Financial Operations

 

James Weisberger, MD, CMO

 

Maryanne Amato, Director, Genpath

 

Cory Fishkin, COO CareEvolve

 

John Compton, CSO, GeneDx

 

Sherri Bale, CCO GeneDx

 

Richard L. Faherty, CIO

 

John Mooney, VP

 

Gary Reeves, VP

 

Proposed Plan:

 

A.                                           The Senior Management Incentive
Bonus Plan (the “Plan”) will be based on two (2) separate financial
calculations. The first formula will be based on “Operating Income” as a percent
of “Net Revenues” pursuant to the Consolidated Financial Statements of the
Company. The second formula will be based on the percentage increase of
“Operating Income” from fiscal 2010 to fiscal 2011 pursuant to the Consolidated
Financial Statements of the Company.

 

B.                                             There will be one class of
participation.

 

C.                                             Calculations for the first
portion of the program will be as follows:

 

1.                  Operating Income shall consist of the Total Operating Income
(hereinafter referred to as “TOI”) for the Entire Company including all
divisions and subsidiaries.

 

2.                  In the event that TOI shall be equal to or greater than
10.75%, then and in such event, the participants will be entitled to a bonus
based on the participant’s annual gross wages including any CPI adjustment paid
to him or her in fiscal 2010 exclusive of any bonus, option exercise, auto or
airplane usage expense charge-back, or other unearned revenue (“Annual Gross
Wages”), pursuant to the following schedule:

 

--------------------------------------------------------------------------------


 

 

 

If TOI is greater than

 

and less than

 

Percent Bonus

 

 

 

11.00

%

11.50

%

4

%

 

 

11.50

%

12.00

%

6

%

 

 

12.00

%

12.50

%

8

%

 

 

12.50

%

N/A

 

10

%

 

3.                  The maximum bonus to be paid under this portion of the
program will be 10% of the Annual Gross Wages paid to the participant in fiscal
2011 regardless of TOI.

 

D.                                            Calculations for the second
portion of the program will be as follows:

 

1.                  Operating Income will consist of Operating Income before
interest and taxes for the Entire Company including all divisions and
subsidiaries.

 

2.                  Percentage increase on a year over year basis will be
determined by subtracting the Operating Income as reported in the Company’s
Consolidated Financial Statements for the 2010 fiscal year (“Base Year”) from
the Operating Income as reported in the Company’s Consolidated Financial
Statements for the 2011 fiscal year (“Current Year”). This will result in a
difference (“Diff”). The Diff will be divided by the Base Year to determine the
percentage of change (“PC”) in Operating Income between the Base Year and the
Current Year.

 

3.                  In the event that the PC is positive (an increase) and equal
to or greater than 20%, then and in such event, each participant will be
entitled to a bonus based on the participant’s Annual Gross Wages pursuant to
the following schedule:

 

 

 

If PC is greater than

 

and less than

 

Percent Bonus

 

 

 

20.00

%

25.00

%

6

%

 

 

25.00

%

30.00

%

9

%

 

 

30.00

%

35.00

%

12

%

 

 

35.00

%

N/A

 

15

%

 

4.                  The maximum bonus to be paid under this portion of the
program will be 15% of Annual Gross Wages regardless of Operating Income.

 

E.                                              The two portions shall be
calculated separately and shall not be dependent on each other. Participants may
earn a bonus from either or both financial calculations. Regardless, however, of
the Company achievements, the maximum bonus to be paid under the Plan will be
25% of Annual Gross Wages in fiscal 2011.

 

--------------------------------------------------------------------------------